IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOSEPH A. CALTAGIRONE, AS                  : No. 248 EAL 2018
ADMINISTRATOR AD PROSEQUENDUM              :
FOR THE ESTATE OF JOSEPH F.                :
CALTAGIRONE, DECEASED AND                  : Petition for Allowance of Appeal from
JOSEPH A. CALTAGIRONE,                     : the Order of the Superior Court
INDIVIDUALLY,                              :
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
CEPHALON, INC. AND TEVA                    :
PHARMACEUTICALS USA, INC.,                 :
                                           :
                   Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of October, 2018, the Petition for Allowance of Appeal is

DENIED.